Citation Nr: 1620104	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-39 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance of another or by reason of being housebound.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In July 2015, the Board remanded the case to the RO for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2015, the Board remanded this case to the RO, in part to afford the Veteran an updated VA examination in light of his assertion that his condition had worsened since his last VA examination in December 2009.  He underwent a VA examination in August 2015, but the Board notes some deficiencies in the examination report.  The examiner, who examined the Veteran in both December 2009 and August 2015, did not explain the discrepancy in diagnoses given on the examinations.  For example, the diagnoses in 2009 included degenerative joint disease [pertaining to the lumbosacral and cervical spine, as shown on X-rays] and lumbar discogenic disc disease, but the diagnoses in 2015 did not reference any spine disability.  Furthermore, the Board remand directed that the examiner provide complete rationale for all opinions given, but the examiner merely gave a conclusory opinion devoid of explanation when he wrote that the Veteran was "not housebound or in need of aid and attendance."  

For the foregoing reasons, the examination report, including the opinion, is deficient, as remarked by the Veteran's representative in April 2016 argument.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the file must be returned to the AOJ for corrective action is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a VA SMP aid and attendance/housebound examination.  All indicated studies should be performed. 

(a).  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is in need of aid and attendance from another individual.  The criteria in the applicable regulations should be used, including a determination whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; inability to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is in frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disabilities cannot be done without aid; whether he is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment. 

(b). The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is permanently housebound by reason of disability or disabilities, whether he is substantially confined to his dwelling and the immediate premises on account of disability and it is certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 

(c).  In providing the opinions requested in (a) and (b), above, the examiner should fully describe any and all functional impairment produced by the disabilities that were diagnosed at the time of the previous VA examinations in December 2009 and August 2015, including degenerative joint disease and lumbar discogenic disc disease (e.g., limitation of motion of the lumbosacral and/or cervical spine), in addition to any other currently diagnosed disability.  

The claims file, to include a copy of this Remand, should be made available to the examiner for review, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

Any party responsible for scheduling the Veteran's VA examination should confirm that his correct address is used for any notification letters, and the claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

2.  Thereafter, the AOJ should review the entire record and readjudicate the claim of entitlement to SMP based on the need for aid and attendance of another or by reason of being housebound.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




